Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salter US 20180194203 in view of Narita US 2003/0003278.
As for claim 13, Salter discloses an illuminating display window comprising: a window pane (window 50, 60) having a perimeter edge margin (see perimeter edge margin of window shown in figures 1-5), a front surface 50, a rear surface 60 opposite the front surface, and a thickness extending from the front surface to the rear surface (see Fig 4a, 4b); a graphic element comprising a fluorescent material (fluorescent patterns or characters 58, paragraph 0025), the graphic element being supported on the window at a location inboard of the perimeter edge margin of the window pane (as shown in Figures 4 and 5), the graphic element  having a major surface facing forward and a perimeter surface extending transverse to the major surface and defining a perimeter of the graphic element (see 58 figures 2, 3, and 4); and an electromagnetic radiation source 70 configured to emit electromagnetic radiation having a wavelength in 
Salter further discloses the illuminating display window set forth in claim 1, wherein the graphic element comprises a substrate layer (transparent polymeric or plastic layer 56, paragraph 0025) and a graphic layer 58 defining at least a portion of the major surface of the graphic element (for example 58 shown in Fig 2) and wherein at least one of the substrate layer and the graphic layer is fluorescent (layer 58 is fluorescent, paragraph 0025).
Salter fails to teach the graphic layer further comprises a metal plate, the fluorescent ink being applied to the metal plate by sublimation. Claim 13 includes product by process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Salter US 20180194203 in view of Trulaske US 2016/0095450.
As for claim 21, Salter discloses an illuminating display window comprising: a window pane (window 50, 60) having a perimeter edge margin (see perimeter edge margin of window shown in figures 1-5), a front surface 50, a rear surface 60 opposite the front surface, and a thickness extending from the front surface to the rear surface (see Fig 4a, 4b); a graphic element comprising a fluorescent material (fluorescent patterns or characters 58, paragraph 0025), the graphic element being supported on the window at a location inboard of the perimeter edge margin of the window pane (as shown in Figures 4 and 5), the graphic element  having a major surface facing forward 
Salter fails to teach the illuminating display window comprises a fluid gap between the rear surface of the window pane and the major surface of the graphic element. Trulaske teaches a fluid gap between the rear surface of a window pane (inner panel 114) and the major surface of the graphic element (surface of 120, which is a graphic element, see Figure 6 and paragraphs 0027, inert gas may be filled within panels).  It would have been obvious for one having ordinary skill in the art to look to the teachings of Trulaske and utilize a configuration having a fluid gap between the rear surface of the window pane and major surface of the graphic element to provide a desirable configuration that gives the device of Salter more utility, for example to allow it to be used in refrigeration applications, and an improved insulated layer between the panels. One would have been motivated to make this modification to provide more utility .


Response to Arguments
Applicant’s arguments filed 1/10/22 with respect to the newly added limitations of claim 1 defining over Salter US 2018/0194203 have been fully considered and are persuasive.  The rejection has been withdrawn. Upon further search, claims 1-12 and 14-18 are now in condition for allowance.
Applicant's arguments in regard to claim 13 have been fully considered but are not persuasive.  On page 8 the applicant argues that it would not have been obvious to modify Salter in view of Narita.  The examiner respectfully disagrees. The motivation for combining was to provide an alternate ink material that achieves a desired visual effect. One of ordinary skill would recognize that the teachings and application of Salter ‘203 are broader in scope than being limited to just a vehicle, see for example paragraph 1 and claim 1 of Salter, which recite that the invention generally relates to sensor input pads on glass. The arguments regarding transparency and the combination being a safety hazard are not persuasive. 
Regarding claim 21, see newly cited Trulaske US 2016/0095450 for the teachings of the newly cited elements regarding providing a fluid gap between glass panels. 


Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose an illuminating display window comprising:
a window pane having a perimeter edge margin, a front surface, a rear surface opposite the front surface, and a thickness extending from the front surface to the rear surface;
a graphic element comprising a fluorescent material, the graphic element being supported on the window at a location inboard of the perimeter edge margin of the window pane, the graphic element having a major surface facing forward and a perimeter surface extending transverse to the major surface and defining a perimeter of the graphic element; and
a visible electromagnetic radiation source supported on the window at a location adjacent the perimeter edge margin of the window pane to the perimeter surface of the graphic element whereby the graphic element fluoresces to transmit visible light that is visible to an observer in front of the window pane and being offset from the window pane along an axis perpendicular to the window pane
wherein the perimeter edge margin includes top perimeter margin segment, a bottom perimeter margin segment, and opposite left and right side perimeter margin segments, the electromagnetic radiation source comprising a first electromagnetic radiation source located along one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875